IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMES ARTHUR BIGGINS,                  §
                                       §      No. 252, 2015
      Plaintiff Below,                 §
      Appellant,                       §      Court Below–Court of
                                       §      Chancery of the State of
      v.                               §      Delaware
                                       §
PERRY PHELPS, MICHAEL                  §      C.A. No. 5121-VCN
COSTELLO, JAMES                        §
SCARBOROUGH, MARK D.                   §
DRUM, MICHAEL FOWLER,                  §
LARRY SAVAGE and THOMAS                §
AIELLO,                                §
                                       §
      Defendants Below,                §
      Appellees.                       §

                          Submitted: June 1, 2015
                          Decided:   June 3, 2015

Before HOLLAND, VALIHURA and SEITZ, Justices.

                                 ORDER

      This 3rd day of June 2015, it appears to the Court that:

      (1)   This appeal is from an order dated April 14, 2015, dismissing

the appellant’s complaint in the Court of Chancery. The appellant, James

Arthur Biggins, is incarcerated at the James T. Vaughn Correctional Center,

a Delaware correctional facility. The office of the Clerk received Biggins’

notice of appeal on May 19, 2015, thirty-five days after entry upon the

docket of the April 14, 2015 order.
          (2)     “It is well-established that time is a jurisdictional requirement

in Delaware.”1 A notice of appeal must be received by the office of the

Clerk within thirty days after entry upon the docket of the order from which

the appeal is taken.2 The only exception to the rule is when the appellant

can demonstrate that the failure to file the appeal within the thirty-day period

is attributable to court personnel.3

          (3)     On May 19, 2015, the Clerk issued a notice directing Biggins to

show cause why the appeal should not be dismissed as untimely filed.4

Biggins filed a response to the notice to show cause on June 1, 2015. In his

response, Biggins asserts that his appeal should be considered as filed on

May 8, 2015, the date he placed the appeal papers in the prison mail system

at the James T. Vaughn Correctional Center. Biggins is mistaken. Delaware

has not adopted a rule that deems a prisoner’s notice of appeal “filed” at the

moment of delivery to prison authorities for mailing to the court.5

          (4)     Biggins does not dispute that his notice of appeal was received

after the thirty-day appeal period, and neither Biggins nor the record

1
    Smith v. State, 47 A.3d 481, 484 (Del. 2012).
2
    Del. Supr. Ct. R. 6(a)(i), 10(a), 11(b).
3
  See Bey v. State, 402 A.2d 362, 363 (Del. 1979) (allowing untimely appeal when
documentary evidence showed court-related personnel prevented perfection of timely
appeal).
4
    Del. Supr. Ct. R. 29(b).
5
    Smith v. State, 47 A.3d 481, 486 (Del. 2012).

                                               2
suggests that the delay in filing the appeal is attributable to court-related

personnel.6 Accordingly, this case does not fall within the exception to the

general rule that mandates the timely filing of a notice of appeal.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

6(a)(i) and 29(b), that the appeal is DISMISSED.

                                   BY THE COURT:

                                   /s/ Karen L. Valihura
                                   Justice




6
  See Evans v. State, 2013 WL 310177 (Del. Jan. 25, 2013) (“Prison personnel are not
court-related personnel.”).

                                         3